Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because each of the labeled boxes in Figures 1-4  need to have proper legends and reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The disclosure is objected to because of the following informalities:   
The “control Unit”, “processor” and “measurement memory” as shown in figures 1-2 need to have descriptions in the pecification.  
Appropriate correction is required.
This application is in condition for allowance except for the following formal matters as mentioned in paragraphs # 2-3 of the current office action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Since claim 1 is generic and allowed, non-elected claims 2-3,5-6 ,8 are hereby rejoined and allowed together with claims 1,4,7,9-11,13-14,16-19,21-22 and 24.  The previous restriction requirement is hereby withdrawn.
Claim 13 is  objected to because of the following informalities:  In claim 13, line 1, “12” should be “1”.
  Appropriate correction is required.
Claims 1-11,14,16-19,21-22 and 24 are allowed. The prior art does not disclose a measuring system for measuring signals with multiple measurement probes having a combination of a measurement data receiver comprising a first data interface, one or more analog measurement channels that acquire first measurement values and a processor that determines a number of characteristic values for the first measurement values, and a multi probe measurement device comprising at least two probe interfaces that each couple the multi probe measurement device with at least one of the measurement probes, a second data interface that couples the multi probe measurement device to the measurement data receiver, and a processing unit coupled to the at least two probe interfaces that records second measurement values via the at least two probe interfaces from the measurement probes, 
The prior art does not disclose A method for measuring electrical signals having combined method steps of coupling a multi probe measurement device to a measurement data receiver via a data interface, connecting at least one measurement probe to the multi probe measurement device, measuring analog signals with the measurement data receiver and acquiring first measurement values via one or more analog measurement channels in the measurement data receiver, determining a number of characteristic values for the first measurement values; recording second measurement values with the multi probe measurement device, providing the recorded second measurement values from the multi probe measurement device to the measurement data receiver via the data interface, wherein the data interface of the multi probe measurement device and the data interface of the measurement data receiver are coupled to each other by a digital data channel, and storing the first measurement values and/or the respective characteristic values in a measurement memory of the measurement data receiver 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867